Citation Nr: 1743494	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-28 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).  

2.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to September 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In a an October 2013 rating decision, the RO awarded a 10 percent disability rating for migraine headaches, effective October 1, 2010.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in November 2016.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, substernal pain and reported arm and shoulder pain productive of considerable impairment of her health.

2.  The probative evidence of record demonstrates that the Veteran's migraine headaches have been productive of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2016).  

2.  The criteria for an initial disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was provided notice pursuant to the Veterans Claims Assistance Act (VCAA) in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2016).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

1.  GERD

The Veteran's GERD has been rated as noncompensably (0 percent) disabling under 38 C.F.R. § 4.114, DC 7346, pertaining to hiatal hernia.  Under DC 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

The probative evidence of record, including the Veteran's testimony and private and VA medical records, demonstrates that her GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation and reported arm and shoulder pain productive of considerable impairment of her health.  Private and VA medical records reflect the Veteran received treatment for GERD with reflux symptoms and the July 2014 VA examination demonstrates that her GERD symptoms included dysphagia, pyrosis, reflux, regurgitation and substernal pain.  Additionally, the Veteran testified in the November 2016 video conference hearing that she also experienced arm and shoulder pain due to spasms that occurred with regurgitation.  Therefore the Board finds the Veteran's GERD more nearly approximate the criteria for a 30 percent disability rating under DC 7346.  

An even higher 60 percent disability rating under this DC is not warranted, however, as the evidence, including the private and VA medical records, VA examinations and the Veteran's own testimony, does not demonstrate symptoms of pain, vomiting, material weight loss, hematemesis, melena with moderate anemia or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  In fact, per her own testimony in the November 2016 videoconference hearing, the Veteran's most significant limitation includes reflux and regurgitation with spasm causing arm and shoulder pain.  Thus, even considering her reports of symptoms, they are of less severity than required for the next higher 50 percent rating.  Id.  

The Board has considered the lay statements of record regarding the severity of the Veteran's GERD and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2016).  The Veteran is competent to report on factual matters of which she has firsthand knowledge and her statements regarding her symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board concludes that the Veteran's GERD warrants an initial disability rating of 30 percent, but no higher, throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 30 percent for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2016).

2.  Migraine Headaches

The Veteran's migraine headaches are currently rated under DC 8100, which provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The probative evidence of record, including the Veteran's testimony and private and VA medical records, demonstrates that her migraine headaches have been productive of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  Private and VA medical records, including the June 2010 and July 2014 VA examinations, demonstrate that the Veteran's migraine symptoms included prostrating attacks occurring two to three times a month and lasting two to three days and, in the July 2014 VA examination, the Veteran reported having increased absenteeism at work due to her migraines.  In a November 2016 private treatment report, the Veteran's private physician found that she had severe, debilitating and prostrating migraines.  Additionally, the Veteran testified in the November 2016 videoconference hearing that her migraine headaches were also very debilitating and very severe and took a lot away from her life and her family's lives.  Therefore the Board finds the Veteran's migraine headaches more nearly approximate the criteria for a 50 percent disability rating under DC 8100.  The Board notes that this is the maximum assignable rating for this disability. 

The Board has considered the lay statements of record regarding the severity of the Veteran's migraine headaches and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2016).  The Veteran is competent to report on factual matters of which she has firsthand knowledge and her statements regarding her symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board concludes that the Veteran's migraine headaches warrant an initial disability rating of 50 percent throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Extraschedular and Other Considerations 

The question of entitlement to referral for consideration of an extraschedular rating is an issue neither argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).

In this case, the Veteran has not asserted, and the evidence does not show that she is unemployable due to her service-connected GERD or migraine headaches.  Because there is no evidence of unemployability, further consideration of entitlement to total disability rating based on individual unemployability (TDIU) is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial 30 percent disability rating, but no higher, for GERD is granted, subject to the regulations applicable to the payment of monetary benefits.  

An initial 50 percent disability rating for migraine headaches is granted, subject to the regulations applicable to the payment of monetary benefits.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


